Judgment affirmed.

The plaintiff", between seven and eight o’clock in the evening of September 13,1891, within usual office hours,, delivered to defendant’s agent at Hapeville a message addressed to Lillian Hendricks, 38 Terry street, Atlanta. That was her place of residence, and had been so for over a month. It was within a mile of defendant’s office. The message was given to Boon, one of the defendant’s messengers, to be delivered that night. He looked in the city directory for 38 Terry street, but could not find it; he found the numbers 37 and 39,and thought 38 ought to be near them. He then went to the street and looked for the place. As it was dark he could not see the number. He went to 37 and inquired for Lillian Hendricks, and where number 38 was, but got no information ; then went to 39 with like result. He crossed the street and made inquiry at a house the occupants of which said they did not know. He then gave up the search. He did not go to the next house, which was the one he afterwards found to be 38. The next morning he made search for 38 in daylight, and could not find it. Some days afterwards, on complaint of failure to deliver the message, another of defendant’s messengers went to the street and looked for number 38, but could not find it. He looked on the left side of the street, going south. Being asked, on cross-examination, if he found 37 and 39, he answered that he was not looking for them but for 38. There was some testimony that the number 38 was on the house, and had been there for about a month before the message was sent; and there was testimony, on the other hand, that the number was put there after the complaint of failure to deliver.
Dorsey, Brewster & Howell and Bisby, Reed & Berry, for plaintiff" in error. J. B. Stewart, contra.